Citation Nr: 1134872	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for degenerative joint disease of the left shoulder.

3.  Entitlement to service connection for degenerative joint disease of the right shoulder.

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to August 1998, from July 2002 to November 2002, and from October 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to service connection for the aforementioned disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Veteran's claims file contain numerous Spanish-language documents.  The documents requiring translation have been marked by bright pink tabs in the claims file and should be translated into English prior to returning the claims file to the Board.

In April 2010, the Veteran submitted a March 2010 decision of the Social Security Administration (SSA) determining that he has been under a disability as defined in the Social Security Act since August 23, 2007.  The decision was based on a finding that the Veteran suffered from a "severe combination of physical and mental conditions."  Specifically, the SSA Administrative Law Judge made reference to degenerative changes in the glenohumeral joint with slight narrowing of the articular space, mild impingement syndrome of the right shoulder, recurrent left shoulder dislocation, degenerative changes of the left rotator cuff, and lumbosacral radicular pain.  Although a copy of the March 2010 SSA award decision has been associated with the claims file, records underlying that decision have not been obtained.  It appears that the records considered by the SSA in making its decision could be pertinent to the Veteran's current claims.

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination are clearly relevant and must be obtained

The claims file also reflects that the Veteran has received medical treatment for his disorders from the VA Caribbean Healthcare System in San Juan, the Commonwealth of Puerto Rico, as well as the VA Eurípides Rubio Clinic - Ponce OPC in Ponce, the Commonwealth of Puerto Rico.  The claims file only contains VA treatment records dated up to December 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. The RO should translate the Spanish-language documents marked by bright pink tabs in the claims file into English.

2.  The RO should obtain from the Social Security Administration (SSA) any medical records relied upon in rendering the Veteran's March 2010 disability determination.  Any negative search result should be noted in the record.

3.  The RO should obtain the Veteran's VA treatment records from the VA Caribbean Healthcare System in San Juan, the Commonwealth of Puerto Rico, and the VA Eurípides Rubio Clinic - Ponce OPC in Ponce, the Commonwealth of Puerto Rico, for the period from December 2009 to the present.  Any negative search result should be noted in the record.  If the Veteran has received any additional private treatment for his claimed disorders, and the treatment records are not associated in the claims file, the RO should attempt to acquire these records after obtaining the Veteran's authorization.  

4.  Upon completion of the above, the RO should readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in May 2008.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


